Citation Nr: 0533335	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  95-01 349	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher rating for low back strain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1989 to 
March 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The April 1993 decision denied a compensable 
rating for her service-connected low back strain.  By an 
April 1994 decision, the RO assigned a 20 percent rating for 
her service-connected low back strain.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the assigned 20 percent 
evaluation would satisfy her appeal for an increased 
evaluation of her low back strain.  Nor has she or her 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for low back strain remains open and is 
properly before the Board. 

This case was previously remanded by the Board in March 1998 
in order to afford the veteran a VA orthopedic examination to 
determine the scope and current severity of her service-
connected low back strain disability, taking into account the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) 
(medical examination determinations should, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination in accordance with 38 C.F.R. 
§ 4,40).

The Board also notes that the veteran's original claims file 
was apparently lost after this case was remanded by the 
Board.  While earlier evidence is therefore not currently of 
record, the Board finds that the evidence that is of record 
is adequate for adjudication of the question of entitlement 
to a higher rating.  (The background noted above has been 
gleaned from the contents of the Board's 1998 decision.)


FINDING OF FACT

The veteran's low back strain is evidenced by complaints of 
pain; forward flexion is limited to no worse than 40 degrees 
by discomfort.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's VA outpatient treatment records dating from 
October 1998 forward are of record.  They show recurring 
complaints of chronic low back pain, for which she reportedly 
took pain medications at times.  A neurological examination 
was normal, and there was no evidence of radiculopathy.  A 
treatment note dated in May 1999 noted that an October 1998 
x-ray showed mild scoliosis of the lumbar spine, but no 
evidence of degenerative joint disease or inflammatory 
arthritis.  On examination there was no evidence of herniated 
disc or radiculopathy.  A treatment note dated later in May 
1999 showed that the veteran's range of motion of the back 
was limited in forward flexion to 40 to 50 degrees by 
discomfort.  Sideward bend was met with minimal discomfort, 
and she could rotate, apparently without discomfort.  

On remand, the veteran was afforded a VA spine examination 
given in July 2005.  The examiner recounted the veteran's 
medical history as regards this claim, and recorded her 
current complaints.  The examiner noted that the veteran's 
last x-rays from 1998 were normal.  X-rays were not taken for 
this examination because the veteran was six months pregnant 
at the time.  The veteran stated that she was able to kneel, 
squat, and stoop without too much difficulty.  She managed 
stairs without difficulty.  She stated that she had flare-ups 
of her low back pain every two to three weeks, lasting 
several days.  Flare-ups were described as mild to moderate 
in severity, and as producing pain in the back when bending 
at the waist.  She reported no totally incapacitating 
episodes over the previous year, but did report having lost 
occasional work due to her back condition.  

On examination, there were no painful areas on palpation of 
the lumbar paravertebral musculature.  Range of motion 
testing of the thoracolumbar spine showed forward flexion was 
to 45 degrees, or one half of the normal 90 degrees; 
extension was to 10 degrees; lateral bending was to 20 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The veteran did not complain of pain on active 
motion of the spine, but did complain of slight discomfort at 
the extreme of flexion.  Straight leg raising was to 80 
degrees bilaterally with no discomfort elicited.  
Goldthwaite's sign was negative.  There was no sensory or 
motor deficit of either lower extremity.  Deep tendon 
reflexes of the lower extremities were present and 
symmetrical bilaterally at plus 2.  The veteran could heel 
and toe walk without any difficulty.  She did not exhibit any 
objective evidence whatsoever of a lower extremity 
radiculopathy.  

Regarding DeLuca, the examiner noted that, after repetitive 
flexion and extension activity, testing for pain, weakness, 
and fatigability, the veteran showed no change of range of 
motion or pain pattern.  The examiner diagnosed chronic 
lumbosacral sprain.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes 
effective September 23, 2002, involve only changes to the 
rating of intervertebral disc syndrome (IVDS), for which the 
veteran is not service connected, and which will therefore 
not be addressed here.

The veteran's low back strain was rated as 20 percent 
disabling utilizing Diagnostic Code 5295, lumbosacral strain, 
under the rating criteria in effect at the time her claim was 
received.  However, because the changes became effective 
during the pendency of the claim, the Board will evaluate 
this disability under both the old and new criteria, and 
assign the highest rating available under either the old or 
new criteria.

Under the old, pre-September 26, 2003, rating criteria for 
lumbosacral sprain, a 20 percent evaluation is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in the 
standing position.  A 40 percent evaluation, the highest 
available under Diagnostic Code 5295, is for application when 
there is severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Given the notations in treatment records and the findings of 
the July 2005 VA examiner, the Board finds that a higher 
rating under the old Diagnostic Code 5295 is not warranted.  
While there is some pain on motion, and some loss of lateral 
motion, there is no evidence of spasm on extreme forward 
bending, no listing of the spine to the opposite side; 
Goldthwaite's sign was negative, and there was no evidence of 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  In sum, the veteran's disability picture more 
nearly approximates the criteria for the 20 percent rating, 
and a higher rating is therefore not warranted.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating under the old criteria, 
but finds none.  Diagnostic Code 5285 relates to residuals of 
fractured vertebra, and is therefore inapt here.  Diagnostic 
Codes 5286 through 5289 evaluate ankylosis of the spine, and 
are therefore also inapt.  Diagnostic Codes 5290 and 5291 
rate limitation of motion of the cervical and dorsal spine, 
neither of which is at issue here, and Diagnostic Code 5293 
rates intervertebral disc syndrome (IVDS), with which the 
veteran is not diagnosed.  The only other old diagnostic code 
under which the veteran's lumbosacral strain could be 
evaluated is Diagnostic Code 5292, limitation of motion of 
the lumbar spine.  

Under the old rating criteria, utilizing Diagnostic Code 
5292, a 10 percent rating is for application when there is 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is for application when there is moderate 
limitation of motion of the lumbar spine.  A higher, 40 
percent, evaluation under Diagnostic Code 5292 requires a 
finding of severe limitation of motion of the lumbar spine.  
However, given the findings of the July 2005 VA examiner that 
the veteran's range of motion of the spine was half the 
normal, it cannot be said that there was severe limitation of 
motion.  (As will be discussed below, the new criteria shed 
greater light on the specific limitations expected for a 20 
percent rating, which are consistent with the rating for 
moderate limitation under the old criteria.)  A higher, 40 
percent, rating under the old criteria Diagnostic Code 5292 
is thus not warranted.

The changes effective September 23, 2003 (new criteria), 
provide for the evaluation of all spine disabilities under a 
General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the new criteria, IVDS may 
alternatively be rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent rating is assignable when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2005).  

Here, the veteran's July 2005 examination shows that she 
could flex to 45 degrees, and the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees.  There 
were no changes in the demonstrated range of motion due to 
pain, weakness, or fatigability after repetitive flexion and 
extension activity.  See DeLuca, supra.  Earlier reports 
showed flexion limited to about 40 degrees due to discomfort.  
Thus, under the new criteria, the veteran's ability to flex 
to no worse than 40 degrees equates to an evaluation of 20 
percent disability, and a higher rating under the new 
criteria is not warranted.  In sum, an evaluation higher than 
the currently assigned 20 percent is not warranted under 
either the old or the new rating criteria.  

As for functional limitations due to problems such as the 
pain and flare-ups complained of by the veteran, there has 
been no objective confirmation that such losses equate to 
loss of motion greater than already described.  In fact, the 
recent VA examiner reported that after repetitive motion and 
testing for pain, weakness, and fatigability, there was no 
change of range of motion or the pain pattern.  This strongly 
suggests that the functional losses experienced by the 
claimant cause no greater disability than contemplated by the 
20 percent rating already assigned.  Absent a showing to the 
contrary, the Board finds that there is no basis on which to 
award a higher rating.  Additionally, although the original 
claims file has been lost, there is no suggestion in the 
record that the veteran's disability was any greater than 
contemplated by the 20 percent rating at any point during the 
pendency of this claim.  Her history as noted on recently 
received reports is consistent with the current medical 
findings.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2005).  
The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in any periods of hospitalization or in marked 
interference with employment due exclusively to her service-
connected disability.  Id.  

It is recognized that the veteran's disability has some 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Given the lack of evidence showing unusual 
disability with respect to the veteran's service-connected 
back disability that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to a higher rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information she had 
pertaining to her claim.  The Board notes that the veteran 
has not responded to this request for additional evidence.  

The RO has provided a supplemental statement of the case 
(SSOC) reporting the results of the RO's review following 
completion of the Board's remand orders, and the text of the 
relevant portions of the VA regulations, including the 
changes in the criteria for evaluating disabilities of the 
spine.  

Regarding VA's duty to assist, the RO conducted a thorough, 
albeit unfruitful, search for the veteran's missing file in 
accordance with VA procedures.  See  M21-1MR, Part III, 
Subpart ii, Chapter 4, § D (Nov. 15, 2004).  The RO obtained 
the veteran's available VA medical records, and secured an 
examination in order to ascertain the severity of her 
disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to a higher rating for low back strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


